Exhibit 10.1

December 13, 2019

Ian C. Read

(at the address on file with Pfizer Inc.)

 

  Re:

Consulting Terms

Dear Ian:

This letter agreement (this “Agreement”) memorializes the discussions and
agreement between you and Pfizer Inc. (“Pfizer”, and each of you and Pfizer, a
“Party”) concerning your services as a consultant to Pfizer in connection with
the spin-off or separation of Upjohn Inc. (“Upjohn”) and the combination of
Upjohn and Mylan N.V. (“Mylan”). As of July 29, 2019, Pfizer, Upjohn, Utah
Acquisition Sub Inc., Mylan, Mylan I B.V. entered into the Business Combination
Agreement (as it may be amended from time to time, the “BCA”), which, upon the
Effective Time (as defined in the BCA), will result in the combination of Upjohn
and Mylan and the formation of a new corporation (“NewCo”).

 

1.

Consulting Period

The term of services under this Agreement (the “Consulting Period”) shall
commence as of January 1, 2020 (the “Effective Date”) and, unless otherwise
terminated earlier in accordance with Section 8, shall terminate on the earliest
of the following: (a) December 31, 2020, (b) the Effective Time and (c) the date
that the BCA is terminated in accordance with Article X thereof.

 

2.

Consulting Services

During the Consulting Period, you shall provide the following services
(“Services”) to the Chief Executive Officer of Pfizer:

 

  (a)

Keep apprised of, and provide consulting services related to, the Upjohn
business and developments in the Upjohn business;

 

  (b)

Commit to remain available to be one of the persons to be designated by Pfizer
to serve on the board of directors of NewCo (the “NewCo Board”) as of the
Effective Time; and

 

  (c)

Such other consulting support and Deliverables (as defined in this Section 2) as
Pfizer’s Board of Directors or Chief Executive Officer may request from time to
time.

In the view of Pfizer and its Board of Directors, the Services will provide
NewCo (and the Pfizer shareholders who will receive NewCo common stock in
connection with the separation of Upjohn from Pfizer and the combination
contemplated in the BCA) with the



--------------------------------------------------------------------------------

following benefits: (i) your extensive experience with, and knowledge of, the
Upjohn business; (ii) your extensive knowledge of the markets in which Upjohn
and Mylan operate, as well as branded, branded-generic and multi-source generic
global Biopharma markets; (iii) your extensive experience with, and knowledge
of, the healthcare industry; and (iv) continuity to the existing operations of
the Upjohn business.

For purposes of this Agreement, any reports or other items developed by you in
connection with the Services are referred to herein individually as a
“Deliverable” and collectively as the “Deliverables”. Pfizer acknowledges and
agrees that you will provide the Services and Deliverables primarily from your
location in Florida.

 

3.

Fees for Services; Other Benefits and Expenses

3.1    Fees. During the Consulting Period, Pfizer shall pay you $100,000 per
month for the Services (collectively, “Fees”), which amount shall be paid within
15 days following the completion of each month.

3.2    Expense Reimbursement. During the Consulting Period, Pfizer shall
reimburse you for all reasonable expenses you incur in the performance of the
Services, in accordance with the terms of Pfizer’s applicable expense
reimbursement policy, including the timely submission of such reimbursement
requests to Pfizer and satisfaction of any requirements for documentation.

3.3    Sole Consideration. Except as specifically provided herein, and other
than in your capacity as a former employee of Pfizer, you shall not be entitled
to any compensation or benefits from Pfizer or its affiliates, eligible to
participate in any employee benefit plans of Pfizer or its affiliates or
credited with service or age credit for purposes of eligibility, vesting or
benefit accrual under any employee benefit plan of Pfizer or its affiliates.

 

4.

Data and Intellectual Property (IP)

4.1    Data. Pfizer may provide you with information or data in connection with
your performance of the Services (collectively, the “Data”). The Data is and
will be Pfizer’s property. You shall use the Data for the sole purpose of
performing the Services, including the preparation of any Deliverable(s). You
shall not destroy or transfer the Data to a third party without the prior
written consent of Pfizer.

4.2    Ownership of IP. Pfizer shall own the Deliverables and any and all
Intellectual Property Rights that you conceive, develop or reduce to practice
and that arise from or relate to: (a) your performance of the Services; or
(b) any use of the Data, including any unauthorized use of any Data outside the
scope of the Services (to be collectively referred to as the “Pfizer IP”). As
used herein, “Intellectual Property Rights” means any and all inventions
(whether or not patentable), trade secrets, copyrights, patent rights,
trademarks, moral rights, and any and all other intellectual property or
proprietary rights now known or hereafter recognized in any jurisdiction.

4.3    Notification, Assignment and Cooperation. You shall promptly disclose any
Pfizer IP to Pfizer. You hereby assign and shall assign all rights in any such
Pfizer IP to Pfizer and will provide or execute, at Pfizer’s request and
expense, any documents required by Pfizer to

 

-2-



--------------------------------------------------------------------------------

complete the assignment or to otherwise support Pfizer’s registration,
prosecution and maintenance of the Pfizer IP. Upon Pfizer’s request and at
Pfizer’s expense, you shall cooperate and assist Pfizer to defend, take action
or otherwise protect any Pfizer IP.

 

5.

Confidentiality

5.1    Confidential Information. Using at least the same standards you use to
protect your own information, but in no event, less than a reasonable standard
of care, you shall keep confidential: (a) the Data, (b) the Deliverables,
(c) the Pfizer IP and (d) any other information that Pfizer gives you or that
was acquired by you in connection with the Services that a reasonable person
would deem confidential (information described in clauses (a), (b), (c) and (d),
collectively, the “Confidential Information”). You may only use the Confidential
Information as necessary for you to perform the Services and prepare the
Deliverables. You shall not disclose the Confidential Information to any third
parties.

5.2    Legal Disclosure. In the event you are legally required to disclose any
of the Confidential Information, you shall: (a) provide prompt prior written
notice of such requirement to Pfizer (if legally permitted); (b) afford Pfizer
an opportunity to oppose, limit or secure confidential treatment for such
disclosure, and cooperate in any attempt by Pfizer to engage in the foregoing;
and (c) if Pfizer is unsuccessful in its efforts pursuant to subsection (b),
furnish only that portion of the Confidential Information that you are legally
required to disclose.

5.3    Exceptions. The restrictions set forth in this Section 5 shall not apply
to information that you can demonstrate: (a) is known or available to the public
at the time of disclosure to you; (b) becomes public knowledge after disclosure
to you by any means other than your breach of this Agreement; (c) is already
known to you at the time of disclosure free of any obligations of
confidentiality; or (d) is obtained by you from a third party free of any
obligations of confidentiality.

 

6.

Noncompetition

During calendar year 2020, you shall not (a) directly or indirectly, without the
prior written consent of Pfizer, engage in or invest as an owner, partner,
stockholder, licensor, director, officer, agent or consultant for any person,
entity or business that conducts a business that is in competition with a
business conducted by Pfizer, Upjohn or Mylan or any of their respective
affiliates anywhere in the world; (b) accept employment or an engagement for the
provision of services in any capacity, including as an employee, director,
consultant or advisor, directly or indirectly, with any person, entity or
business that conducts a business that is in competition with a business
conducted by Pfizer, Upjohn or Mylan or any of their respective affiliates
anywhere in the world; or (c) engage in any activity that would have the effect
of making service on the NewCo Board as of and following the Effective Time
impossible or impractical. Notwithstanding the foregoing, you will not be
considered in violation of this Section 6 solely by performing services with
such other organizations as discussed in advance and approved by Pfizer from
time to time, provided that such service with other organizations does not
interfere or conflict with your obligations and responsibilities hereunder or as
a former executive of Pfizer.

 

-3-



--------------------------------------------------------------------------------

7.

Remedies

You acknowledge that your violation of Section 5 or 6 would cause irreparable
damage to Pfizer, Upjohn and Mylan and their respective affiliates in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, you agree
that, notwithstanding any provision of this Agreement to the contrary, in
addition to any other legal or equitable remedies it may have, in the event of
your violation of Section 5 or 6, Pfizer shall be entitled (without the
necessity of showing economic loss or other actual damage) to (a) terminate the
Consulting Period and cease payment of the Fees to the extent not previously
paid, (b) your prompt return of any portion of the Fees previously paid and
(c) injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction. The preceding sentence shall not be construed as a
waiver of the rights that Pfizer may have for damages under this Agreement or
otherwise, and all such rights shall be unrestricted.

 

8.

Termination

8.1    Right to Terminate. Pfizer may, at any time and in its sole discretion,
terminate the Consulting Period with or without Cause (as defined below), with
any termination for Cause to be effective immediately and any termination
without Cause to be effective 30 days after written notice is delivered to you
by Pfizer. You may also terminate the Consulting Period by providing Pfizer with
30 days’ advance written notice of such voluntary termination. Furthermore, the
Consulting Period shall terminate effective immediately upon your death or your
physical or mental disability that prevents you from substantially performing
your duties hereunder and is determined to be total and permanent by a physician
selected by Pfizer or its insurers and reasonably acceptable to you or your
legal representative. For purposes of this Agreement, “Cause” shall mean:
(a) your breach of the terms and conditions of this Agreement, including
Section 2, 4, 5 or 6, which breach (to the extent curable, as determined by
Pfizer in its sole discretion) remains uncured after notice from Pfizer and a
reasonable opportunity to cure (not to exceed 30 days from any such notice); or
(b) your engaging in illegal conduct or misconduct that is injurious to Pfizer,
including its reputation, or your reputation.

8.2    Effect of Termination. Upon termination of the Consulting Period:

 

  (a)

You shall (i) transfer any Deliverables (in their existing stage of completion
as of the effective date of termination), and (ii) at Pfizer’s option, return or
destroy any and all Data and Confidential Information in accordance with
Pfizer’s instructions.

 

  (b)

Pfizer shall pay you any and all undisputed Fees for Services completed by you
as of the effective date of termination. Except as expressly provided in
Section 7 you shall not be entitled to any additional payments or benefits as a
result of the termination of this Agreement.

 

  (c)

If the termination of the Consulting Period is due to the occurrence of the
Effective Time on or before December 31, 2020 and you join the NewCo Board

 

-4-



--------------------------------------------------------------------------------

  or if Pfizer declines to designate you as a member of the NewCo Board,
notwithstanding your willingness and ability to join the NewCo Board Pfizer
shall pay you any unpaid portion of the Fees that would have been payable had
the Consulting Period continued through December 31, 2020, which amount shall be
paid within 30 days following the Effective Time. For the avoidance of doubt,
the amount contemplated by this Section 8.2(c) shall not be payable if you
decline or are unable to join the NewCo Board.

 

  (d)

If the termination of the Consulting Period is due to the termination of the BCA
in accordance with Article X thereof on or before December 31, 2020, Pfizer
shall pay you any unpaid portion of the Fees that would have been payable had
the Services continued through December 31, 2020, which amount will be payable
within 30 days following the termination of the BCA.

 

  (e)

If the termination of the Consulting Period is due to Pfizer’s termination of
this Agreement without Cause, subject to your execution of a release of claims
in favor of Pfizer and its affiliates, Pfizer shall pay you any unpaid portion
of the Fees that would have been payable had the Consulting Period continued
through December 31, 2020, which amount will be payable within 30 days following
the termination of the Consulting Period.

The payments and benefits provided under this Section 8.2 shall be in full
satisfaction of Pfizer’s obligations to you in respect of the Services upon
termination of the Consulting Period for any reason, notwithstanding the
remaining length of the originally scheduled Consulting Period, and, subject to
the aforesaid, you shall not be entitled to any other payments or benefits (or
other damages in respect of a termination or claim for breach of this Agreement)
beyond those specified in this Section 8.2.

 

9.

Independent Contractor

You agree that you are performing the Services as an independent contractor and
not as an employee or agent of Pfizer, its subsidiaries or its affiliates. You
shall be responsible for the payment of all applicable taxes levied or based
upon the Fees and for all non-reimbursable expenses attributable to the
rendering of the Services. Nothing in this Agreement shall be deemed to
constitute a partnership or joint venture between Pfizer and you nor shall
anything in this Agreement be deemed to constitute Pfizer or you as the agent of
the other. During the Consulting Period, neither you nor Pfizer shall be or
become liable to or bound by any representation, act or omission whatsoever of
the other.

During the Consulting Period, except as otherwise provided in this Agreement
(including Section 6 hereof), you may provide professional services to third
parties, provided that such services do not conflict with, or prevent or impair
your ability to comply with, your obligations under this Agreement or your
preparations for joining the NewCo Board.

 

10.

Miscellaneous

10.1    Entire Agreement. This Agreement constitutes the entire agreement
between you and Pfizer and supersedes all prior contracts, agreements and
understandings regarding the

 

-5-



--------------------------------------------------------------------------------

Services. Without limiting the generality of the foregoing, the restrictive
covenants (including in respect of confidentiality and noncompetition) set forth
herein shall be in addition to, and shall not supersede, any restrictive
covenants to which you are subject under any other plan, contract, agreement or
arrangement of Pfizer or its affiliates or applicable to you as a result of your
services to Pfizer or its affiliates. None of the terms of this Agreement may be
amended, except in a writing signed by both you and Pfizer.

10.2    Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof. For purposes of this Agreement,
the term “including” shall mean “including, without limitation” and the term
“affiliate” means, with respect to a person or entity, a person or entity
controlled by, controlling or under common control with such person or entity.

10.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York, without regard to the
conflict of laws principles thereof, and you and Pfizer submit to the exclusive
jurisdiction of the courts of the Borough of Manhattan, State of New York, and
the Federal courts of the United States of America located in the Southern
District of New York.

10.4    Successors. This Agreement is personal to you and, without the prior
written consent of Pfizer, shall not be assignable by you. This Agreement and
any rights and benefits hereunder shall inure to the benefit of and be
enforceable by your legal representatives, heirs or legatees. This Agreement and
any rights and benefits hereunder shall inure to the benefit of and be binding
upon Pfizer and its successors and assigns. As used in this Agreement, “Pfizer”
shall mean Pfizer as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10.5    Severability. If and to the extent that any court or tribunal of
competent jurisdiction holds any provision of this Agreement or any of the
Services to be unenforceable in a final non-appealable order, such unenforceable
provision will be stricken and the remainder of this Agreement shall not be
affected thereby. Pfizer and you shall in good faith attempt to replace any
unenforceable provision of this Agreement or any of the Services with a
provision that is enforceable and that comes as close as possible to expressing
the intention of the original provision.

10.6    Waiver. A waiver by either you or Pfizer of any term or condition of
this Agreement must be in writing signed by the waiving Party. A waiver in one
instance of a term or condition will not be deemed a waiver of such term or
condition in any other instance. Any delay or failure of a Party to require
performance of a term of this Agreement shall not prevent the Party from
enforcing the term later.

10.7    Force Majeure. Neither Party shall be liable for failure of or delay in
performing its obligations as set forth in this Agreement, and neither Party
will be deemed in breach of its obligations, if such failure or delay is due to
natural disasters or any causes reasonably beyond the control of Pfizer or you.

 

-6-



--------------------------------------------------------------------------------

10.8    Survival. Expiration or termination of the Consulting Period shall not
relieve the Parties of any obligation accruing hereunder prior to such
expiration or termination. Without limiting the foregoing, Sections 4, 5, 6 and
7 shall survive expiration or termination of this Agreement.

10.9    Notices. Any notice or notification required to be given under this
Agreement shall be in writing and delivered to the Parties at the addresses
specified below. Such notice shall be deemed to have been given (a) when
delivered in person, (b) on the next business day after mailing by overnight
courier service, or, where overnight courier service is unavailable, by other
expedited delivery provided by a recognized express courier, or (c) when
delivered via e-mail, provided that the original is delivered via one of the
preceding methods on or prior to the second business day after transmission of
the e-mail. Each notice shall specify the name and date of and Parties to this
Agreement.

To Pfizer:

Pfizer Inc.

Corporate Secretary

235 East 42nd Street

New York, NY 10017

And an email copy to: margaret.m.madden@pfizer.com

With a copy (which will not constitute notice) to:

Pfizer Inc.

Pfizer Legal Division

235 East 42nd Street

New York, NY 10017

Attn: Executive Vice President & General Counsel

To you:

At the address last on the records of Pfizer.

10.10    Section 409A. It is the intent of the Parties that the payments and
benefits under this Agreement attributable to the rendering of the Services
shall be exempt from or otherwise comply with the provisions of Section 409A of
the Internal Revenue Code (“Section 409A”), and each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A.
The Parties intend that the terms and provisions of this Agreement shall be
interpreted and applied in a manner that satisfies the requirements and
exemptions of Section 409A and, to the maximum extent permitted, this Agreement
shall be interpreted so as to comply with Section 409A. With respect to the
provisions of this Agreement that provide for reimbursement of costs and
expenses or in-kind benefits, the right to reimbursement or in-kind benefits
shall not be subject to liquidation and may not be exchanged for any other
benefit, and the amount of expenses eligible for reimbursement (or in-kind
benefits paid) in one year shall not affect amounts reimbursable or provided as
in-kind benefits in any subsequent year. All expense

 

-7-



--------------------------------------------------------------------------------

reimbursements paid pursuant to this Agreement in connection with the rendering
of the Services that are taxable income to you shall in no event be paid later
than the end of the calendar year next following the year in which you incur the
expense. The Parties agree that the intent of this Agreement is that the
Services performed by you shall exceed more than 20 percent of your past service
schedule, and therefore you shall not experience a “separation from service”
under Section 409A until the termination of this Agreement. Your relevant past
service schedule is the average level of bona fide services performed by you
over the immediately preceding 36-month period.

10.11    Counterparts; Electronic Signatures. This Agreement may be executed in
any number of counterparts by reliable electronic means, each of which shall be
deemed an original, and all of which together will constitute one and the same
instrument. The Parties agree that execution of this Agreement by industry
standard electronic signature software and/or by exchanging executed signature
pages in .pdf format via e-mail shall have the same legal force and effect as
the exchange of original signatures, and that in any proceeding arising under or
related to this Agreement, each Party hereby waives any right to raise any
defense or waiver based upon execution of this Agreement by means of such
electronic signatures or maintenance of the executed agreement electronically.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this Agreement, which is enclosed for your convenience.

 

Very truly yours, Pfizer Inc. By:  

/s/ Douglas M. Lankler

  Douglas M. Lankler, General Counsel, Executive Vice President

 

Acknowledged and agreed:

/s/ Ian C. Read

Ian C. Read

[Signature Page to Agreement]